Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 1 of 24

State of Idaho
DEPARTMENT OF INSURANCE

BRAD LITTLE 700 West State Street, 3rd Floor DEAN L. CAMERON
Governor P.O. Box 83720 Director
Boise, Idaho 83720-0043
Phone (208) 334-4250 Fax (208) 334-4298
htto:-/www.doi.idaho.gov

To: MESA UNDERWRITERS SPECIALTY INSURANCE COMPANY

ATTN: MICHAEL H. LANZA RECEIVED
40 WANTAGE AVENUE SEP 16 2019
BRANCHVILLE, NJ 07890 sie
SELECTIVE CO
CC: = Plaintiffs counsel (w/o Enclosures) via First Class Mail RP, LEGAI. DEepr,

From: Idaho Department of Insurance

Date: 9/10/2019

Re: NOTICE OF SUMMONS AND COMPLAINT AND DEMAND FOR JURY TRIAL OF
THE SIXTH JUDICIAL DISTRICT OF THE STATE OF IDAHO, IN AND FOR THE
COUNTY OF BANNOCK CASE NO. CV 03-19-03319.

BIG BAM VAPES LLC, EVAPORATED TECHNOLOGIES LLC, and LOGAN CHECKETTS
v MESA UNDERWRITERS SPECIALTY INS CO, et al

 

YOU WILL PLEASE TAKE NOTICE that a due and regular service of a SUMMONS
AND COMPLAINT AND DEMAND FOR JURY TRIAL, in connection with the above-entitled
action, was made upon you by CERTIFIED MAIL on the NINTH day of SEPTEMBER, 2019, by
delivering in Boise, Idaho, on the said date to the Director of the Department of Insurance, State
of Idaho, who is the duly and regularly appointed Statutory Agent. A copy of each instrument is
enclosed herewith to you as provided by law.

IN WITNESS WHEREOF, I have hereunto set my hand and the official seal of this office
at Boise, Idaho, this TENTH day of SEPTEMBER, 2019.

Loam L. (; DAW /pm
Dean L. Cameron
Director
Department of Insurance
State of Idaho

Cert Num. 70161370000023321550
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 2 of 24

Electronically Filed

9/4/2019 7:49 AM

Sixth Judicial District, Bannock County
Jason Dixon, Clerk of the Court

By: Kris Edwards, Deputy Clerk

Blake S. Atkin #6903
ATKIN LAW OFFICES, P.C. conway

7579 North West Side Highway SEP 16 2019
Clifton, Idaho 83228

Telephone: (801) 533-0300 SELEGTIVE CORP, LEGAL DEPT,

Facsimile: (801) 533-0380
Email: batkin@atkinlawoffices.net

Attorneys for Plaintiffs

 

IN THE DISTRICT COURT OF THE SIXTH JUDICIAL DISTRICT OF THE
STATE OF IDAHO IN AND FOR THE COUNTY OF BANNOCK

 

Big Bam Vapes, LLC, Evaporated
Technologies, LLC, and Logan Checketts,
COMPLAINT

Plaintiffs,
V.

Case No. CV03-19-03319

 

Mesa Underwriters Specialty Insurance
Company, Big Sky Underwriters, a division
of Hull and Company,

Judge: Dunn, Stephen S.

Defendants. JURY TRIAL DEMAND

 

 

Plaintiffs complain of Defendants and allege as follows:
Parties

|. Plaintiff Big Bam Vapes, LLP is an Idaho limited liability partnership that ran an ejuice
company located at 240 South Yellowstone Avenue, Pocatello, Idaho.

2. Plaintiff |.ogan Checketts is an Idaho resident who through various business entities
which he controlled held an insurable interest in Big Bam Vapes, LLP.

3. Plaintiff Evaporated Technologies, LLC is an Idaho limited liability company who

purchased the e-juice business from Big Bam Vapes, LLP.

1 | Complaint
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 3 of 24

4, Defendant Mesa Underwriters Specialty Insurance Company is a New Jersey corporation
doing business and selling liability insurance in the state of Idaho.

5. Defendant Big Sky Underwriters is a Montana corporation that brokers liability insurance
for various insurance companies including Defendant Mesa Underwriters Specialty

Insurance Company in the State of Idaho.
FACTS

6. In recent years, some smokers have begun replacing traditional cigarettes with devices that
electrically atomize what is known as “ejuice”.

7. Plaintiff Big Bam Vapes, LLP operated an ejuice business known as Evaporated LLP. The
business was located at 240 South Yellowstone Avenue in Pocatello, Idaho.

8. Big Bam Vapes, LLP purchased liability insurance from Defendants. Plaintiff Logan
Checketts, who through mesne companies had an insurable interest in Big Bam Vapes,
LLP specifically inquired of the defendants whether liability of the ejuice business were
covered under the purchased insurance policy.

9. He received a written response that “the ejuice portion of your business is covered for
liability and property coverage.”

10. Thereafter, Big Bam Vapes LLP sold the ejuice business to Evaporated Technologies,
LLC. Upon purchase, without letting the insurance coverage lapse, Evaporated
Technologies LLC purchased and was issued the identical insurance policy that had been
issued to its predecessor, Big Bam Vapes, LLP.

11. During the policy period, a customer, Anthony Hall purchased from Big Bam Vapes, LLP

an ejuice device and various other ejuice products including batteries, and a battery charger.

2 | Complaint
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 4 of 24

12. During the policy period the same customer, Anthony Hal! purchased from Evaporated
Technology, LLC a replacement battery for the ejuice device and various other ejuice
products including replacement coils and cotton wadding.

13. During the policy period, the replacement battery exploded doing extensive damage to Mr.
Hall’s face and mouth.

14. In 2017, Anthony Hall and his wife sued Logan Checketts, Big Bam Vapes, LLP, and
Evaporated Technologies, LLC for damages including medical bills, loss of consortium
and general damages. That action is pending in the District Court of the Sixth Judicial
District of the State of Idaho in and for the County of Bannock, Case No. CV-2017-4674-
PI. A true and correct copy of the Complaint is attached as Exhibit “A”.

15. Upon receipt of the complaint, Plaintiffs tendered the defense of the Hall action to
Defendants.

16. Defendants denied coverage and refused to defend the Plaintiffs’ taking the position that
liability was excluded on the ground that the ejuice products sold by this store are excluded
under a “Products-completed operations hazard” exclusion.

17. On January 15, 2018, counsel for the Plaintiffs wrote to Defendants pointing out the fallacy
in their reasoning given the written acknowledgment by the underwriter that “the ejuice
portion of your business ts covered for liability and property coverage.”

18. That letter urged the Defendants to reverse their prior erroneous denial of coverage.

19. That letter again tendered the defense of the Hall action to the Defendants.

20. Despite that letter fully informing the Defendants of their duties under Idaho law to provide
a defense to the Plaintiffs, Defendants refused to concede coverage and even denied any

duty to defend the Hall action.

3 | Complaint
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 5 of 24

First Cause of Action
(For a declaration that Defendants owe coverage and a duty to defend.)

21. Plaintiffs repeat and incorporate by reference as if fully set forth herein the prior
paragraphs of this complaint.

22. Plaintiffs have been aggrieved by the breach of contract of the Defendants in refusing to
recognize coverage of the claims in the Hall action and in refusing to provide the defense
to the Hall action.

23. Under Idaho Code Section 10-1202 “Any person interested under a... written
contract or other writings constituting a contract or any oral contract, ... may have
determined any question of construction or validity arising under the instrument, . . .
contract or franchise and obtain a declaration of rights, status or other legal relations
thereunder.”

24. When Plaintiffs first purchased coverage from defendants they specifically inquired into
whether the ejuice portion of the business was covered under the policy.

25. Kim Miller, underwriter for Big Sky confirmed that “the ejuice portion of your business
is covered for liability and property coverage.” A copy of the letter from the insurance
agent relaying this information to Plaintiffs is attached as Exhibit “B”.

26. After receiving this assurance, Plaintiffs continued making premium payments and
indeed ordered new and identical policies of insurance from Defendants.

27. This clear statement by Defendants’ underwriter created a clear expectation on the part of
Plaintiffs who purchased identical policies that their products, “the ejuice portion of their

business” was covered.

4 | Complaint
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 6 of 24

28. Defendants had a duty to provide Plaintiffs with the type of insurance that the
correspondence with its agent indicated Plaintiffs were seeking.

29. If Defendants were negligent in failing to provide that coverage Defendants are liable in
tort to Plaintiffs for that failure.

30. Plaintiffs are entitled to a declaration that Defendants have a duty to indemnify
Plaintiffs for the damages that are sought and may recovered in the Hall action.

31. Plaintiffs are entitled to a declaration that Defendants have a duty to defend Plaintiffs

in the Hall action through counsel of the Plaintiffs’ choice.

Second Cause of Action

(Bad faith refusal to defend)

32. Plaintiffs repeat and incorporate by reference as if fully set forth herein the prior
paragraphs of this complaint.

33. In their contract with the Plaintiffs, Defendants agreed to defend Plaintiffs in any claims
made.

34. When Plaintiffs first purchased coverage from Defendants they specifically inquired into
whether the ejuice portion of the business was covered under the policy.

35. Kim Miller, underwriter for Big Sky confirmed that “the ejuice portion of your business
is covered for liability and property coverage.” A copy of the letter from the insurance
agent relaying this information to plaintiffs is attached as Exhibit “B”.

36. After receiving this assurance, Plaintiffs continued making premium payments and

indeed ordered new and identical policies of insurance from defendants.

5 | Complaint
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 7 of 24

37. This clear statement by Defendants’ underwriter created a clear expectation on the part of
Plaintiffs who purchased identical policies that their products, “the ejuice portion of their
business” was covered.

38. As aresult of the breach by Defendants, Plaintiffs have been required to obtain the
services of a lawyer and have incurred attorney fees that it was the responsibility of
Defendants to pay in an amount and value to be proven at trial.

39. Plaintiffs reserve the right to assert a punitive damages claim pursuant to Idaho Code

Section 6-1604 at the appropriate time.

Wherefore, Plaintiffs pray for judgment as follows:

On their first cause of action a declaratory judgment that Defendants, has a duty to defend

and indemnify Plaintiffs in the Hall lawsuit.

On their second cause of action judgment in an amount to be proved at trial for the
amounts Plaintiffs have spent in attorney fees in defending the Hall lawsuit and additional
amounts for damages stemming from Defendants’ bad faith in refusing to perform their

contractual and insurance duties to the Plaintiffs.

Dated this 4th day of September, 2019.

/s/ Blake S. Atkin

 

Blake S. Atkin
Attorney for Plaintiffs

JURY TRIAL DEMANDED

6 | Complaint
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 8 of 24

Exhibit A
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 9 of 24

Brent O. Roche (ISB#2627) Bese Ee HLL
Nolan E. Wittrock (ISB#8969) 7s. oh oe
RACINE, OLSON, NYE &

BUDGE, Chartered

P. O. Box 1391

Pocatello, Idaho 83204-1391

Telephone: (208) 232-6101

Fax: (208) 232-6109

Attorneys for Plaintiff wleP A EN § : D U N ; {

 

IN THE DISTRICT COURT OF THE SIXTH JUDICIAL DISTRICT OF THE
STATE OF IDAHO IN AND FOR THE COUNTY OF BANNOCK

 

ANDREW HALL and AIRELLE HALL, CaseNo. CN ‘ROT: Ha Ttle: peo
Husband and Wife,
COMPLAINT and DEMAND
Plaintiffs, FOR JURY TRIAL

Ms

LOGAN CHECKETTS, formerly doing
business as Evaporated, EVAPORATED
TECHNOLOGIES, LLC, an Idaho Limited
Liability Company, LG CHEM, LTD, a
foreign company, INNOTEL, INC., a
California corporation, and OUTLAW
VAPOR, LLC, an Idaho Limited Liability

Company,

Defendants.

 

 

Plaintiffs, Andrew Hall and Airelle Hall. through counsel and in support of their causes
of action against Defendants, state and allege as follows:
PARTIES
i, Plaintiffs Andrew Hall! and Airelle Hall (“Halls”) are married, with three children.
They and their children reside in Pocatello, Bannock County, Idaho.
a Defendant Logan Checketts (“Checketts”) resides in Dayton, Franklin County,

Idaho.

COMPLAINT and DEMAND FOR JURY TRIAL - I
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 10 of 24

5. Defendant EVAPORATED TECHNOLOGIES, LLC, (“Evaporated Tech”) is an
Idaho limited liability company based in Pocatello, Idaho.

4. Defendant LG CHEM. LTD, (“LG”) is a foreign company organized and existing
under the laws of South Korea, with its principal place of business in Seoul, South Korea.

Be Defendant INNOTEL, INC. (“Innotel”), is a California corporation headquartered
in Los Angeles, California.

6. Defendant OUTLAW VAPOR, LLC (‘Outlaw Vapor”), is an Idaho limited
liability company based in Pocatello, Idaho.

JURISDICTION/VENUE

7. At pertinent times Checketts owned and operated multiple e-cigarette stores, also
known as vape shops, including one located at 245 Yellowstone Avenue in Pocatello, Idaho.
Checketts operated the vape shops under the assumed name of Evaporated. -

8. During Checketts’ ownership of Evaporated he employed individuals to design,
engineer and manufacture mechanical vaping mods, including the Sleeper V2 model. Such
design and manufacturing occurred at his vape shop located at 245 Yellawstone Avenue in
Pocatello, Idaho. The Sleeper V2 mechanical mod was designed to house and activate a single
18650 lithium-ion rechargeable battery and to be connected to an atomizer powered by electrical
current from the battery contained in the mechanical mod. Checketts also employed individuals
to operate his retail vape shops where e-cigarettes and vaping devices, and their component parts
and accessories, were sold and serviced.

9. Evaporated Tech or its principal owner, Jeff Garcia, purchased Checketts’ vape

shop located at 245 Yellowstone Avenue in Pocatello, Idaho in July 2016 and at all times

thereafter has conducted business as a retail vape shop.

COMPLAINT and DEMAND FOR JURY TRIAL - 2
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 11 of 24

10. LG is in the business of designing, manufacturing and selling numerous electrical
products, including lithium-ion batteries for various purposes.

Ll, LG has continuing contacts with Idaho by transacting substantial business in this
state and manufacturing, distributing, and/or selling goods with the reasonable expectation that
they will be used in this state and which are in fact used in this state.

12. Innote] conducts business under the assumed names of Infeeling USA and Pro
Vape Wholesale. Innotel is in the business of importing into the United States vaping devices
and accessories, including lithium-ion rechargeable batteries, for sale and distribution to retail
vape shops throughout the United. States, including those located in Idaho.

13. Innotel has continuing contacts with Idaho by transacting substantial business in
this state and distributing and/or selling goods with the reasonable expectation that they will be
used in this state and which are in fact used in this state.

14. Outlaw Vapor owns and operates multiple retail vape shops where e-cigarettes
and vaping devices, and their component parts and accessories, are sold and serviced. It also
offers and sells its merchandise to other retail vape shops.

15. Every cause of action alleged against these defendants arises out of a
batterv/vaping device explosion in Bannock County, Idaho on January 14, 2017 that seriously
injured Mr. Hall.

16. Mr. Hall purchased and took delivery of the defective products while located in
Bannock County, Idaho.

17. This action seeks monetary relief in an amount that exceeds the court's minimum

threshold.

COMPLAINT and DEMAND FOR JURY TRIAL - 3
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 12 of 24

18. | Venue is proper as the most substantial part of the events or omissions giving rise
to this claim occurred in Bannock County, Idaho.

FACTUAL ALLEGATIONS

19. On December 19, 2015 Mr. Hall entered Checketts’ vape shop located at 245
Yellowstone Avenue in Pocatello, Idaho to shop for an e-cigarette or other vaping device.
After discussing the various products carried in the store with the sales staff and after
considering their recommendations, Mr. Hall purchased a Sleeper V2 mechanical mod, with
Serial Number 292. a re-buildable atomizer, two IMREN 18650 lithium-ion rechargeable
batteries and a battery charger.

20. From December 20, 2015 through January 13, 2017 Mr. Hall typically used the
vaping device three or four times each day without incident. Each evening Mr. Hall used his
charger to fully recharge the battery used in his vaping device that day. He then removed the
recharged battery from the charger before going to bed each night.

21. From time to time Mr. Hall retumed to Checketts® vape shop located at 245
Yellowstone Avenue, Pocatello, Idaho to purchase replacement parts and supplies for his vaping
device. Such included purchase of replacement 18650 lithium-ion rechargeable batteries, coils
for the re-buildable atomizer and e-liquids.

22. On {September 27, 2016 Mr. Hali entered Evaporated Tech’s vape shop located at
245 Yellowstone Avenue, Pocatello, Idaho to purchase a replacement onataaitie battery for
use with his Sleeper V2 mechanical mod and the re-buildabie atomizer he had purchased earlier
from the same vape shop, then owned by Checketts. Following the recommendations of

Evaporated Tech’s salesman, Mr. Hall purchased a LG HG2 18650 3000 mAh, 35 amp lithium-

ion rechargeable battery (“the incident battery” or “the subject battery”).

COMPLAINT and DEMAND FOR JURY TRIAL - 4
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 13 of 24

23. From September 28, 2016 through January 13, 2017 Mr. Hall typically used the
vaping device, including the LG HG2 18650 lithium-ion battery, three or four times each day
without incident. Each evening Mr. Hall used his charger to fully recharge the LG HG2 18650
lithium-ion battery used in his vaping device that day. He then removed the recharged battery
from the charger before going to bed each night.

24. On the morning of January 14,2017 Mr. Hall prepared to use his vaping device at
his home before going to work. He inserted the fully recharged LG HG2 18650 lithium-ion
battery into the Sleeper V2 mechanical mod. At that time there was no visible damage to the
battery or its wrapping. After putting flavored liquid into the atomizer he then pressed the firing
button on the bottom of the mod to energize the atomizer. When he did so his vaping device and
the battery violently exploded in front of his face.

25. The exploding vaping device and battery inflicted severe personal injuries upon
Mr. Hall, including, but not limited to, shattering beyond repair nine (9) teeth and damaging his
gums, necessitating emergency surgery to remove teeth fragments from his throat and mouth and
to repair mouth and gum tissue, and later oral surgery for bone grafting to repair his lower gums
and placement of five screws/dental implants in his upper gums and two screws/dental implants
in his lower gums, which will be used in replacing his destroyed natural teeth with artificial
teeth. The explosion also caused Andrew Hall to experience severe pain and suffering,
emotional distress and disfigurement, and prevented him from engaging in his usual activities,
both at work and at home.

Count I.
Strict Liability in Tort against Checketts

26. Halls incorporate the allegations contained in paragraphs 1-25 as if fully set forth

herein.

COMPLAINT and DEMAND FOR JURY TRIAL - 5
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 14 of 24

27. As a@ manufacturer and seller of the Sleeper V2 mechanical mod and the seller of
related components necessary for a working vape device, Checketts owed a duty of care to those
using his products to ensure that they are not defectively designed, manufactured or marketed,
making them unreasonably dangerous to those who use them.

28. | Checketts breached his duties with regard to the Sleeper V2 mechanical mod, as
he designed it to house a 18650 lithium-ion rechargeable battery, knowing that one or more of

the manufacturers of such batteries expressly warn that their batteries are not compatible for use
asap teeta merce : a a

in e-cigarettes or other vaping devices, and failed to incorporate known safety features into the

. Arann enemnney : .

design of the Sleeper V2 mechanical mod so as to protect against the rechargeable battery from

pete

 

being over-discharged with normal use of the vaping device, thereby damaging the battery and
making it susceptible to exploding violently. Such acts and omissions include, but are not
limited to, his failure to incorporate a demeuve inci in the mod to protect the battery from
over-discharging during normal use and his failure to adequately warn and instruct users of his
vaping devices of the dangers associated with normal use of the Sleeper V2 mod with 18650
lithium-ion rechargeable batteries.

29. As a direct and proximate result of Checketts’ breach of his duties as ~
manufacturer and seller of the Sleeper V2 mechanical mod and seller of the related components,
Mr. Hall sustained severe and painful personal injuries described in paragraph 25 above. These
injuries have resulted in permanent physical impairment and disfigurement, pain and discomfort,
mental anguish and impediments for Mr. Hall to pursue his usual activities in the past and future,
all to his general damage in the amounts to be established at trial.

30. As a direct and proximate result of Checketts’ breach of duties, Halls incurred

medical expenses in excess of $40,000 for Mr. Hall's initial hospitalization and medical care.

COMPLAINT and DEMAND FOR JURY TRIAL - 6
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 15 of 24

Mr. Hall is now undergoing procedures aimed at restoring his gums and teeth, the cost of which
is estimated to be approximately $50,000. Additional medical and dental expenses are expected
to be required in the future in the amounts to be proved at trial. Plaintiffs seek to recover all
economic losses and special damages, past and future, incurred and to be incurred, as a result of
the subject incident in the amounts to be proven at trial.

Count I.
Negligence against Checketts

31. Halls incorporate the allegations contained in paragraphs 1-25 as if fully set forth
herein.

32. As amanufacturer and seller of the Sleeper V2 mechanical mod and the seller of
related components necessary for a working vaping device, Checketts owes a duty to exercise
reasonable care in the planning, designing, manufacturing and marketing of his products to
ensure that they are reasonably safe for his customers to use.

33.  Checketts breached his duty to exercise the degree of care which a reasonably
prudent manufacturer or person would exercise under the circumstances by failing to incorporate

known safety features into the design of the Sleeper V2 mod to protect its user from the battery

being damaged by over-discharge and in failing to adequately wam and instruct users of his
Sleeper V2 mods of the dangers associated with rechargeable lithium-ion batteries becoming
damaged through over-discharge with normal or even light use of the vaping device and therebv

nM.
becoming susceptible to exploding while the vaping device is being used in or near the user's

 

 

mouth.

34. As a direct and proximate result of the negligence of Checketts, Mr. Hall

sustained the injuries set out in paragraph 25 and Halls sustained the damages set out in

paragraphs 29 and 30 above. - By nt wt
rahente as

COMPLAINT and DEMAND FOR JURY TRIAL - 7
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 16 of 24

Count IH.
Breach of Express or Implied Warranty of Fitness for Particular Purpese against

Checketts and Evaporated Tech

35. Halls incorporate the allegations contained in paragraphs 1-25 as if fully set forth

 

herein,

36. The sales personnel, first for Checketts and latter for Evaporated Tech, expressly
or impliedly warranted that 18650 lithium-ion rechargeable batteries from N and LG were
appropriate and reasonably safe for use in the Sleeper V2 mechanical mad.

af. When purchasing the subject Sleeper V2 mechanical mod, re-buildable atomizer
and the IMREN 18650 rechargeable batteries, Mr. Hall reasonably relied upon Checketts’ sales
staff's express or implied warranty of fimess for particular purpose set out in the preceding
paragraph.

38. When purchasing the subject LG HG2 18650 3000 mAh, 35 amp lithium-ion
rechargeable battery, Mr. Hall reasonably relied upon Evaporated Tech’s sales staff's express or
implied warranty of fitness for particular purpose set out in the preceding paragraph.

39. | Checketts and/or Evaporated Tech breached their respective express or implied
warranty of fitness for particular purpose because unprotected 18650 lithium-ion rechargeable

batteries are not safe to use in the Sleeper V2 mechanical mod as the mod has no safety features

to protect the battery from being damaged by over-discharging and LG designs its 18650

satngyaee

lithium-ion batteries for use only in packs of batteries, as opposed to individually, in electrical
devices which have built-in protections against the batteries being damaged by over-discharge,

over-charging, excessive current and temperature, all of which are lacking in the Sleeper V2

mechanical mod.

COMPLAINT and DEMAND FOR JURY TRIAL -8
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 17 of 24

40. Asa direct and proximate result of Checketts and/or Evaporated Tech’s breach of
the express or implied warranty of fitness for particular purpose, Mr. Hall sustained the injuries

set out in paragraph 25, and Halls sustained the damages set out in paragraphs 29 and 30.

Count FV.
Strict Liability in Tort against LG

41. Halls incorporate the allegations contained in paragraphs 1-25 as if fully set forth
herein.

42, At all relevant times, Defendant LG was a “product seller” as that term is defined
in LC. 6-1401, et seq.

43. The incident battery was a LG HG2 18650 battery designed, manufactured, and

sold by LG.

44. The incident battery was delivered to Mr. Hal! without substantial change in the
condition in which it was produced and distributed by LG.

45. At all relevant times, LG designed, manufactured, and sold LG HG2 18650
lithium-ion rechargeable batteries with the knowledge that they were regularly purchased for and
used as power sources for vaping devices that have no protection circuitry, battery management
systems, and/or printed circuit boards.

46. At the time it was produced and distributed by LG, the subject battery was
defective in its design and/or manufacture and was unreasonably dangerous for its foreseeable
uses.

47. The subject battery was unreasonably dangerous for a number of reasons
including, but not limited to: it was designed and manufactured without any form of internal
temperature control or protection circuitry; it contained manufacturing defects rendering it

unsafe for its foreseeable use; it failed to incorporate protection circuitry or to integrate other

COMPLAINT and DEMAND FOR JURY TRIAL - 9
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 18 of 24

safety devices to protect against overcurrent, over temperature, short circuit, or overload: it was
designed and manufactured such that it failed to comply with generally accepted engineering
safety standards for such products; and it was not accompanied by any warnings that it could be
damaged from over-discharging.

48. As a direct and proximate result of the defective and unreasonably dangerous
design and/or manufacture of the subject battery, it failed catastrophically during its foreseeable
and intended use which caused it to explode and rupture in Mr. Hall’s hand and mouth causing
the injuries described in paragraph 25 and the damages set out in paragraphs 29 and 30.

49. The dangers associated with the use of the subject battery in this application
outweigh its utility, and the foreseeable risk of harm inherent in its design could have easily been
reduced or avoided entirely by the incorporation of feasible, alternative designs available in the
industry at the time the subject battery was manufactured.

Count V.
Strict Liability in Tort against Evaporated Tech

50. _Halls incorporate the allegations contained in paragraphs 1-40 as if fully set forth
herein.

51. Evaporated Tech made express warranties about the design and suitability of the
LG HG2 18650 lithium-ion rechargeable battery for use in the Sleeper V2 mechanical mod that
were inconsistent with those made by LG.

52. Based on the foregoing, Evaporated Tech is liable to Halls under the Idaho
Product Liability Reform Act, I.-C. § 6-1401, er seq. for the injuries and damages set out in

paragraphs 25, 29 and 30.

COMPLAINT and DEMAND FOR JURY TRIAL - 10
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 19 of 24

Count VI.

Strict Liability in Tort against Innotel, Outlaw Vapor and Evaporated Tech

3. The incident battery was imported into the United States by Innotel. It was then

Us

sold and distributed by Innotel as a genuine LG HG2 18650 3000 mAh, 35 amp lithium-ion
rechargeable battery to Outlaw Vapor, LLC, which then sold it to Evaporated Technology, LLC,
which in turn sold the incident battery to Mr. Hall.

54. After Mr. Hall suffered the injuries inflicted by the exploding battery as described
in paragraphs Nos. 24 and 25 above, LG arranged for the incident battery to be examined and
tested by representatives of Exponent Failure Analysis Associates (“Exponent”). Comparing its
findings with information about LG’s design and manufacturing process obtained from LG,
Exponent concluded that the incident battery is not a product manufactured by LG. Implicit in
Exponent’s conclusion is the assertion that the incident battery is a counterfeit battery.

55. In the event that it is determined by the fact finder in this case that LG did not
design and manufacture the incident battery, Innotel, Outlaw Vapor and Evaporated Tech will
each be jointly and severally liable to Halls for the injuries and damages set out in paragraphs
25, 29 and 30, pursuant to LC. § 6-1407(4)(a)-(c), as sellers of a defective and unreasonably
dangerous a whose manufacturer is not known, and therefore is not subject to process in
Idaho courts, or is insolvent or not otherwise capable of satisfying any judgment entered against
it for the injuries and damages suffered by Halls.

Count VIL.
Loss of Consortium

56. Halls incorporate the allegations contained in paragraphs 1-55 as if fully set forth

herein.

COMPLAINT and DEMAND FOR JURY TRIAL - 1
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 20 of 24

57. Asa direct and proximate result of the fault of all or some of defendants and the
resulting severe and permanent injuries suffered by her husband, Airelle Hall has suffered and
will continue to suffer a loss of consortium, all to her general damage in the amount to be proven
at trial.

Claim for Attorney Fees

58. The fault of all or some of the defendants has necessitated Plaintiffs retaining
counsel to bring this action. Pursuant to I.C. §12-121, Plaintiffs should receive an award of
reasonable attorney fees incurred in prosecuting this action.

WHEREFORE, Plaintiffs request entry of judgment against Defendants, jointly and
severally, follows:

A. For an award of general damages, past and future, sustained by Mr. Hall in the
amounts proved at trial;

B. For an award of economic damages incurred and to be incurred by Halls in the
amounts proved at trial;

C. For an award of genera] damages, past and future, sustained by Airelle Hall in the

amounts proved at trial;

D. For an award of costs incurred in prosecuting this action;
E. For an award of reasonable attorneys fees pursuant to .C. §12-121; and
F. For such other and further relief as the Court deems equitable.

DATED this 7 day of November, 2017.

RACINE, OLSON, NYE & BUDGE,
CHARTERED

BRENT O. ROCHE

COMPLAINT and DEMAND FOR JURY TRIAL - 12
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 21 of 24

DEMAND FOR JURY TRIAL
Pursuant to Rule 38(b) of the Idaho Rules of Civil Procedure, Plaintiffs request a trial by
a 12-person jury on all issues.
DATED this 27 day of November, 2017.

RACINE, OLSON, NYE & BUDGE,
CHARTERED

BRENT O. ROCHE

COMPLAINT and DEMAND FOR JURY TRIAL - 13
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 22 of 24

Exhibit B
Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page22-o0f.24 ~~...
Pocatello, Idaho 83204

208-235-1835

canthony@farmersagent.com

March 12, 2015

RE: Insurance Coverage

Logan:

Per my conversation with Kim Miller (Underwriter at Big Sky Underwriters) on
03/9/15. The ejuice portion of your business is covered for liability and property

coverage.
If you have any further questions, please call me at 208-235-1835.

Regards

(Marta IE. dering
Chuck Anthony

Anthony Agency
 

Case 4:19-cv-00378-DCN Document 1-2 Filed 10/01/19 Page 24 of 24

06820 [N ‘ATNUAHONVHYE

SNNAAV ADVLNVM OF

VZNV1°H TSVHOIW -NLLV

ANVdWOS SONVUNSNI

ALIWIDadS SHYALIMMYSONN VSSW

OSST ZEE2 O00 O¢eT WTOe
€p00-0ZZE8 OYyep| ‘asiog

IMM ss c-srano—

PHA AMAN ——_y |

 

 

 
